Name: Council Regulation (EC) NoÃ 1446/2007 of 22Ã November 2007 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique
 Type: Regulation
 Subject Matter: European construction;  fisheries;  Africa;  international affairs
 Date Published: nan

 17.12.2007 EN Official Journal of the European Union L 331/1 COUNCIL REGULATION (EC) No 1446/2007 of 22 November 2007 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) The Community and the Republic of Mozambique have negotiated and initialled a Fisheries Partnership Agreement providing Community fishermen with fishing opportunities in the Mozambique fishing zone. (2) It is in the Communitys interest to approve the said Agreement. (3) The method for allocating the fishing opportunities among the Member States should be defined, HAS ADOPTED THIS REGULATION: Article 1 The Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (hereinafter referred to as the Agreement) is hereby approved on behalf of the Community (1). Article 2 The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows: Fishing Category Type of vessel Member State Licences Tuna fishing Purse seine vessels Spain 23 France 20 Italy 1 Tuna fishing Long-liners Spain 23 France 11 Portugal 9 United Kingdom 2 If licence applications from these Member States do not cover all the fishing opportunities set out in the Protocol, the Commission may consider licence applications from any other Member State. Article 3 The Member States whose vessels fish under the Agreement shall notify the Commission of the quantities of each stock caught within the Mozambique fishing zone in accordance with the procedure provided for by Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (2). Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Article 5 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 2007. For the Council The President M. PINHO (1) See page 35 of this Official Journal. (2) OJ L 73, 15.3.2001, p. 8.